Order entered October 30, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00986-CR

                                PATRICK HENSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-26946-T

                                            ORDER
        By letter dated August 20, 2015, the Court notified the trial court that it questioned the

accuracy of the trial court’s certification of appellant’s right to appeal.      Specifically, the

certification states appellant waived his right to appeal, but nothing in the documents from the

revocation proceedings show appellant waived his right to appeal. Additionally, the provisions

of rule 25.2(a)(2) regarding plea bargain agreements and the right to appeal do not apply to

probation revocation proceedings. See Dears v. State, 154 S.W.3d 610, 613–14 (Tex. Crim. App.

2005) Therefore, we asked the trial court to review and file, within ten days, either an amended

certification of appellant’s right to appeal or written verification, supported by documentation,

that the current certification is correct. To date, we have had no response from the trial court to

our letter.
        Accordingly, we ORDER the trial court to file, within TEN DAYS of the date of this

order, either an amended certification of appellant’s right to appeal that accurately reflects the

probation revocation proceeding or written verification, supported by documentation, that the

certification on file from the revocation hearing is correct.

        We DIRECT the Clerk to send copies of this order to the Honorable Rick Magnis,

Presiding Judge, 283rd Judicial District Court; Felicia Pitre, Dallas County District Clerk; and to

counsel for all parties.

                                                       /s/      ADA BROWN
                                                                JUSTICE